PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

THE WEBB LAW FIRM, P.C.
ONE GATEWAY CENTER
420 FT. DUQUESNE BLVD,  SUITE 1200
PITTSBURGH, PA 15222

In re Application of Jeffrey Fugate et al.
Serial No.: 15367489         
Filed: December 2, 2016
Docket: 9180-1903463
Title: Narrow Zone Pilot Controlled Liquid Actuated Coolant Control Valve
::::::


DECISION UNDER 37 C.F.R. §1.181



This is a decision regarding the petition filed April 8, 2021. Petitioner requests entry of amendments filed March 15, 2021, which were submitted after a final Office action. The petitioner also seeks entry of the declaration filed under 37 CFR § 1.132. This petition is being considered pursuant to 37 CFR § 1.181. No fee is required.

The petition is dismissed.

REVIEW OF FACTS

A review of the prosecution history shows that: 

Applicant filed a proposed after-final amendment March 15, 2021 to the following claims (amended language shown as strike-through for subject matter to be deleted and underline for subject matter to be added):  

independent claim 1 was amended as: “wherein each of the two outlet ports is designed to align with at least one of a polarity of spray nozzles in a nozzle plate.” 

independent claim 6 was amended as: “wherein each of the four outlet ports is designed to align with at least one of a plurality of spray nozzles in a nozzle plate.” 

2.	In the Advisory Action mailed March 23, 2021 (and the subsequent Advisory Action mailed April, 20, 2021), the examiner indicated that the Rule 1.116 amendment submitted March 15, 2021 would not be entered because it raises new issues that require further consideration, as the amendment results in a new claim scope that has not previously been considered.



4.	In the Advisory Action mailed March 23, 2021, it is indicated on form PTO-303 that the declaration filed March 15, 2021 was considered (in the note for box 14).  However, the examiner did not check box 11 to indicate the declaration had been entered.  
5.	A new Advisory Action was mailed April 20, 2021 indicating entry and consideration of the Jeffrey R. Fugate declaration.  


ANALYSIS AND DECISION

Petitioner’s Request to Enter Claim Amendments Filed March 15, 2021Amendments under 37 CFR 1.116(b)1 are not entered as a matter of right and, except where an amendment merely cancels claims, adopts the examiner suggestions, removes issues for appeal, or in some other way requires only a cur-sory review by the examiner, compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after a final rejection. See MPEP § 714.13 II.

Petitioner argues that the amendments should be entered because they would place the claims in better condition for appeal and do not change the scope of the claims.

These arguments are unpersuasive because the amendment after final has changed the scope of the claims from requiring each of the outlet ports in independent claims 1 and 6 from being designed to align with “any two spray nozzles” to being designed to align with “at least one of a plurality of spray nozzles.” While “any two spray nozzles” requires two spray nozzles from a plurality of spray nozzles, “at least one of a plurality of spray nozzles” only requires a single spray nozzle from a plurality of spray nozzles.

As the proposed amendment would require further consideration as to its effect on: (i) a change in the scope of the claim, (ii) issues under 35 USC 112, and (iii) an additional prior art search, the examiner’s position that the proposed amendment filed March 15, 2021 requires further consideration is proper.


Petitioner’s Request to Enter Declaration Filed March 15, 2021With respect to petitioner’s petition that the Jeffrey R. Fugate declaration filed March 15, 2021 should be entered, it is noted that the Advisory Action mailed April 20, 2021 acknowledged entry and consideration of the declaration. Therefore, this request is moot.


CONCLUSION

For the foregoing reasons, Petitioner’s requested relief that the claim amendment filed March 15, 2021 be entered will not be granted. The examiner’s position taken in the Advisory Action of April 20, 2021 is in accordance with applicable rules and regulations. The request to enter the Declaration filed March 15, 2021 is moot.

Petitioner is reminded that the mere filing of a petition will not stay any period for reply that may be running against the application, nor act as a stay of other proceedings as stated in 37 CFR 1.181(f).

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision, 37 CFR 1.181(f).  No extension of time under 37 CFR 1.136(a) is permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181.”

Accordingly, the petition is DISMISSED. 

Any inquiry concerning this decision should be directed to Michael Hayes at (571) 272-4959. 


/ALEXANDER S. BECK/Director, Technology Center 3700                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 37 CFR § 1.116 (b)  After a final rejection or other final action (§ 1.113) in an application or in an ex parte reexamination filed under § 1.510, or an action closing prosecution (§ 1.949) in an inter partes reexamination filed under § 1.913, but before or on the same date of filing an appeal (§ 41.31 or § 41.61 of this title): (1) An amendment may be made canceling claims or complying with any requirement of form expressly set forth in a previous Office action; (2) An amendment presenting rejected claims in better form for consideration on appeal may be admitted; or (3) An amendment touching the merits of the application or patent under reexamination may be admitted upon a showing of good and sufficient reasons why the amendment is necessary and was not earlier presented.